Case 1:12-cv-01466-ALC Document 46

UNITED STATES DISTRICT COURT
SOUTHERN DIVISION OF NEW YORK

 

UNITED STATES OF AMERICA, STATE
OF NEW YORK
ex rel, Clifford Weiner,

Plaintiff,

VS,

SIEMENS AG, SIEMENS CORPORATION,
SIEMENS

INDUSTRY, SIEMENS SCHLESINGER
ELECTRIC, LLC, JOHN DOE’S 1-100 and
JANE DOE CORPORATIONS 1-100

Detendants.

 

 

 

Filed 08/26/19 Page 1 of 1

    

enone
HLECTAGNICALLY PILED
BOC #: .

 

Docket No.: 12-CV-1466

UNDER SEAL

   

[
2 . DISTT COURS

AUG 26 2019

 

  
 

 

 

 

MEE ORDER.

IT IS ORDERED that the seal on this case be extended an additional three (3) weeks

from January 28, 2013 to February 18, 2013.

Nie 7 CR

ONORABLE ANDREW L. CARTER, JR. US.DJ. /- 2650/3

 
